DETAILED ACTION

Status
This communication is in response to Applicant’s “RESPONSE UNDER 37 C.F.R. § 1.111” filed on February 28, 2022 (hereinafter “Amendment”).  In the Amendment, Applicant amended Claims 1-7 and 9-14; cancelled Claim 8; and added no claim(s).  No claim(s) was previously cancelled.  Therefore, Claims 1-7 and 9-14 are currently pending and presented for examination.  Of the pending claims, Claims 1 and 10 remain independent claims.  

As noted in the previous Office action, this patent application is a “national stage” application filed in the U.S.A. on April 17, 2019 (hereinafter “371 Date”).

The present application and its parent applications were all filed after March 16, 2013, and therefore, this application (App. No. 16/342,731) is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ).

Applicant’s disclosure has published as U.S. Patent Application Publication No. 2020/0051128 of SHUTO et al. (hereinafter “Shuto”).


Priority/Benefit Claim
This application is a U.S. national stage application of PCT application number PCT/JP2017/036960 having a filing date of 10/12/2017 (PCT filing date), which claims foreign priority to Japanese Patent Application No. 2016-223926, which was filed on November 17, 2016.  A certification document for Japanese Patent Application No. 2016-223926 has been received electronically.

Classification Information
Examiner notes CPC subclass G09F21/048 regarding “Advertisement panels on sides, front or back of vehicles” and “by land vehicles”.

Examiner notes CPC subclasses G06Q30/0265 and G06Q30/0273 regarding advertising.
CPC Information for G06Q 30/0265
CPC CODE
INFO
G
PHYSICS
 
INSTRUMENTS
G06
COMPUTING; CALCULATING; COUNTING
G06Q
DATA PROCESSING SYSTEMS OR METHODS, SPECIALLY ADAPTED FOR ADMINISTRATIVE, COMMERCIAL, FINANCIAL, MANAGERIAL, SUPERVISORY OR FORECASTING PURPOSES; SYSTEMS OR METHODS SPECIALLY ADAPTED FOR ADMINISTRATIVE, COMMERCIAL, FINANCIAL, MANAGERIAL, SUPERVISORY OR FORECASTING PURPOSES, NOT OTHERWISE PROVIDED FOR
G06Q30/00
Commerce, e.g. shopping or e-commerce
G06Q30/02
• Marketing, e.g. market research and analysis, surveying, promotions, advertising, buyer profiling, customer management or rewards; Price estimation or determination
G06Q30/0241
• • {Advertisement}
G06Q30/0251
• • • {Targeted advertisement}
G06Q30/0265
• • • • {Vehicular advertisement}



CPC Information for G06Q 30/0273
CPC CODE
INFO
G
PHYSICS
 
INSTRUMENTS
G06
COMPUTING; CALCULATING; COUNTING
G06Q
DATA PROCESSING SYSTEMS OR METHODS, SPECIALLY ADAPTED FOR ADMINISTRATIVE, COMMERCIAL, FINANCIAL, MANAGERIAL, SUPERVISORY OR FORECASTING PURPOSES; SYSTEMS OR METHODS SPECIALLY ADAPTED FOR ADMINISTRATIVE, COMMERCIAL, FINANCIAL, MANAGERIAL, SUPERVISORY OR FORECASTING PURPOSES, NOT OTHERWISE PROVIDED FOR
G06Q30/00
Commerce, e.g. shopping or e-commerce
G06Q30/02
• Marketing, e.g. market research and analysis, surveying, promotions, advertising, buyer profiling, customer management or rewards; Price estimation or determination
G06Q30/0241
• • {Advertisement}
G06Q30/0273
• • • {Fees for advertisement}



Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment overcomes all of previous specification objections; therefore, the Examiner withdraws all of the previous specification objections.
Applicant’s Amendment overcomes previous rejections under 35 U.S.C. § 112(b) of the AIA ; therefore, the Examiner withdraws the previous § 112 rejections.  However, Applicant’s Amendment introduces new rejections to Claims 1-7 and 9-14 under 35 U.S.C. § 112(b); therefore, the Examiner asserts new rejections to Claims 1-7 and 9-14 under § 112(b) of the AIA , as provided below.
Applicant’s Amendment overcomes the rejection to Claim 8 under 35 U.S.C. § 101; therefore, the Examiner withdraws the § 101 rejection to Claim 8.  However, Applicant’s Amendment does not overcome rejections to Claims 1-7 and 9-14 under 35 U.S.C. § 101; therefore, the Examiner asserts/maintains § 101 rejections to Claims 1-7 and 9-14, as provided below.
Applicant’s Amendment overcomes previous prior art rejections under 35 U.S.C. §§ 102 and 103; therefore, the Examiner withdraws the previous prior art rejections.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 112(b) of the AIA , as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)).  

Independent Claims 1 and 10 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite because it is unclear as to what the phrase “the determination the registration data” (bolding emphases added — e.g., see this phrase recited on page 5 of 19 of Applicant’s Amendment) means in the context of each independent claim.  As currently presented, “the determination the registration data” is amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  For purposes of this Office action, “the determination the registration data”, as recited in each independent claim, is understood to be determining that the registration data….  Appropriate correction(s) is required.

In addition, independent Claims 1 and 10 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite because it is unclear as to what the phrase “the determination the request data” (bolding emphases added — e.g., see this phrase recited on the 1st line of page 6 of 19 of Applicant’s Amendment) means in the context of each independent claim.  As currently presented, ““the determination the request data” is amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  For purposes of this Office action, “the determination the request data”, as recited in each independent claim, is understood to be determining that the request data….  Appropriate correction(s) is required.

Claims 2-7 and 9 depend from independent Claim 1, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 2-7 and 9 are rejected under 35 U.S.C. 112(b).  Similarly, Claims 11-14 depend from independent Claim 10, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 11-14 are rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-7 and 9-14 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 1-7 and 9-14 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 1-7 and 9-14 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite determining a consideration (e.g., “a posting fee”, “usage fee”, etc.) for advertisement posting/display based on determining a match (e.g., between an advertiser & a moving-body vehicle) in terms of where and/or when an advertisement is allowed to be posted or displayed (e.g., recited “location information” and “time information” as “traveling data” from the moving-body vehicle being matched to the stored “request data” from the advertiser), as more particularly recited in the pending claims save for recited (non-abstract claim elements): 
(only Claim 1 and corresponding dependent claims) Yanase discloses a system comprising: 
(1) a memory configured to store information and data; and 
(2) a processor configured to receive data and transmit data to a printing device;
(only Claim 2) the memory is further configured to store a plurality of pieces of  information, and the processor being further configured to receive information;
(only Claim 3) the processor being further configured to transmit information;
(only Claim 4) the memory being further configured to store information associated with each of a plurality of pieces of information, and the processor being further configured to transmit information;
(only Claim 6) the processor being further configured to receive information and control the memory to store the received information;
(only Claim 7) the memory being further configured to store information and the processor being further configured to transmit the information;
(only Claim 9) a data format and a recording layer including leuco dye;
(only Claim 10) a terminal unit comprising: a processor configured to transmit data (i.e., to an external device configured to make a set of determinations); and a printing device of an office that can print (i.e., execute a printing operation) on a moving body based on data; and receive information from the external device;
(only Claim 11) the processor being further configured to accept and transmit information to a second memory;
(only Claim 12) a display screen configured to display information;
(only Claim 13) the processor being further configured to receive information; and
(only Claim 14) a display screen configured to display information.
However, determining a match in terms of where and/or when an advertisement is allowed to be posted or displayed to determine a consideration (e.g., “a posting fee”, “usage fee”, etc.) for posting/displaying the advertisement, as currently recited in the pending claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) managing personal behavior or relationships/interactions between people.  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, the pending claims are “directed to” a judicial exception under USPTO Step 2A.  More specifically, each claim as a whole does not appear to reflect the combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Instead, any improvement is to the underlying abstract idea of determining or calculating, based on information received/stored, an amount of consideration (e.g., “a posting fee”, “usage fee”, etc.) to pay for an advertisement to be displayed or posted.  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Although Applicant’s independent claims require “determin[ing] a consideration for advertisement posting”, as discussed above, these techniques are mathematical concepts in the form of formulas, equations, and calculations which also have been determined to constitute abstract ideas. See Memorandum, "Grouping of Abstract Ideas" and cases cited in footnote 12, such as enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance (84 Fed. Reg. 50).  As noted on page 4 of the “October 2019 Update: Subject Matter Eligibility” issued by the USPTO, Examiner notes that a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.  For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation (BRI) of the claim, in light of the specification, encompasses one or more mathematical calculations.  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on a computer or mere use of a computer as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use (e.g., a web server in network communication with a terminal unit that is associated with a vehicular moving body, such as illustrated in Figure 1 of Applicant’s drawings), and amount to no more than combining the abstract idea with insignificant extra-solution activity including each of Applicant’s recited processes/operations of receiving, accepting, storing, transmitting and displaying as currently recited in Applicant’s pending claims.  For the reasons discussed above, Applicant’s pending claims are directed to an abstract idea that is not integrated into a practical application.

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (e.g., a web server in network communication with a terminal unit that is associated with a vehicular moving body, such as illustrated in Figure 1 of Applicant’s drawings).  Examiner also notes that albeit limitations recited in the Claims 1-7 and 9-14 are performed by the generically recited “processor”, these claim limitations taken individually and in combination are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to generally link the abstract idea to a particular technological environment or field of use (e.g., a web server in network communication with a terminal unit that is associated with a vehicular moving body, such as illustrated in Figure 1 of Applicant’s drawings), and no more than a combination of the abstract idea with insignificant extra-solution activity including, as currently recited in Applicant’s pending claims, each of Applicant’s recited processes/operations of receiving, accepting, storing, transmitting and displaying.  As mentioned above, the claim elements in addition to the abstract idea arguably include: (only Claim 1 and corresponding dependent claims) Yanase discloses a system comprising: (1) a memory configured to store information and data; and (2) a processor configured to receive data and transmit data to a printing device; (only Claim 2) the memory is further configured to store a plurality of pieces of  information, and the processor being further configured to receive information; (only Claim 3) the processor being further configured to transmit information; (only Claim 4) the memory being further configured to store information associated with each of a plurality of pieces of information, and the processor being further configured to transmit information; (only Claim 6) the processor being further configured to receive information and control the memory to store the received information; (only Claim 7) the memory being further configured to store information and the processor being further configured to transmit the information; (only Claim 9) a data format and a recording layer including leuco dye; (only Claim 10) a terminal unit comprising: a processor configured to transmit data (i.e., to an external device configured to make a set of determinations); and a printing device of an office that can print (i.e., execute a printing operation) on a moving body based on data; and receive information from the external device; (only Claim 11) the processor being further configured to accept and transmit information to a second memory; (only Claim 12) a display screen configured to display information; (only Claim 13) the processor being further configured to receive information; and (only Claim 14) a display screen configured to display information — however, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology since the additional elements taken individually and collectively merely provide conventional computer implementations known to the industry.  Furthermore, Examiner notes that none of the processes/steps recited in the pending claims taken individually and in combination imposes a meaningful limit on the claim’s scope since none of recited processes/steps taken individually and in combination involve activity that amounts to more than generic computer functions/activity.  The steps/processes of receiving, accepting, determining, storing, transmitting and displaying, as currently recited individually and in combination in Applicant’s claims, are considered to be generic computer functions since they involve having the abstract idea combined with insignificant extra-solution activity including each of Applicant’s recited processes/operations of receiving, accepting, storing, transmitting and displaying, and generally linking the use of an abstract idea to a particular technological environment or field of use previously known to the industry (e.g., a web server in network communication with a terminal unit that is associated with a vehicular moving body, such as illustrated in Figure 1 of Applicant’s drawings) — each of the steps of receiving and accepting encompasses a data input/loading or retrieving function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}; each of the steps of determining encompasses a data lookup/inquiry function or retrieving function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition); each of the steps of storing is a data saving or depositing function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014), hereinafter “Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data storage}; and each of the steps of transmitting and displaying encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  Also see the “July 2015 Update: Subject Matter Eligibility” document, at page 7, second and sixth bullet points (July 30, 2015) regarding various well‐understood, routine, and conventional functions of a computer.  Employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  For the reasons discussed above, Applicant’s pending claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-7 and 9-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.

Response to Arguments
Applicant’s arguments in the Amendment filed on February 28, 2022, have been fully considered and are not persuasive.  Examiner notes further recitation above to U.S. Patent Application Publication Nos. 2004/0267617 (“Yanase”) and 2015/0363829 (“Landers”) in an effort to assist Applicant given Applicant’s amendments and arguments in “Amendment”.

Applicant's Arguments in the Amendment
(Pages 13-17)  Applicant asserts that the pending claims, as currently amended, are drawn to eligible subject matter under 35 U.S.C. § 101.

Examiner’s Response to Applicant's Arguments
Regarding § 101, Examiner respectfully disagrees.  Please see updated/modified § 101 rejections above regarding pending claims being drawn to ineligible subject matter in view of considering all relevant factors with respect to each claim as a whole including amended portions of Applicant’s independent claims.  Also, it may be worth being mindful of the European search opinion dated 8/9/2019 at subheading 1.3 on Sheet 2 regarding European Application No. 17 871 937. 

Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent Number 6,898,517 issued to Peter L. Froeberg (hereinafter “Froeberg”).
U.S. Patent Application Publication No. 2019/0156372 of Nehra et al. (hereinafter “Nehra”) for “…ADVERTISEMENT PRICING” —Title of Nehra.
U.S. Patent Application Publication No. 2017/0255970 of Kunsch et al. (hereinafter “Kunsch”) for “Compensation Based Removable Mobile Advertising” —Title of Kunsch; and “The system has signage (item c). The advertisement is printed or depicted on this signage.” —Kunsch at ¶ [0016]; and “The signage (item c) can be made of plastic…or any other material. The signage advertising can be via printing, laminating…or any other medium. The signage is affixed to the vehicle in a non-permanent method; embodiments can include straps, adhesive, magnetic, or other mounting methods. The signage can be deployed or affixed by the vehicle owner, removed by the vehicle owner, and re-deployed or re-affixed by the vehicle owner…. a magnetic based sign for easy adhesion and removal, with a printed surface containing the advertisement. Signage could be deployed in various locations on the vehicle depending on how deployment verifications function.” —Kunsch at ¶ [0017];
U.S. Patent Application Publication No. 2015/0269621 of Paul Wilson (hereinafter “Wilson”).
U.S. Patent Application Publication No. 2014/0351054 of Ahn et al. (hereinafter “Ahn”) for “ADVERTISEMENT SERVICE PROVIDING METHOD BASED ON LOCATION BASED SERVICE AND BROADCASTING” —Title of Ahn.
U.S. Patent Application Publication No. 2014/0316900 of Amla et al. (hereinafter “Amla”) for “help advertisers understand the effectiveness of their advertising campaigns and the costing structure based upon factors such as the geographic area in which the vehicle is driven and the amount of time a particular advertisement is displayed. Since the vehicles constantly provide feedback about their location, speed and direction to the web portal server, this information can be used to provide more accurate costing for an advertising campaign.” —Amla at ¶ [0009]; “The cost of the ad campaign based upon the selected criteria can be shown instantaneously so the advertisers can make modifications…” —Amla at ¶ [0010]; “At 628, payments may be calculated for vehicle owners based upon the areas traversed, the times of day, and the driving times in each area.” —Amla at ¶ [0038].
U.S. Patent Application Publication No. 2014/0074692 of Beerle et al. (hereinafter “Beerle”).
U.S. Patent Application Publication No. 2013/0246181 of Lobsenz.
U.S. Patent Application Publication No. 2013/0013412 of Altman et al. (hereinafter “Altman”) for “Displaying Advertisements On Mobile Advertising Display Device, Involves Selecting Advertisement Based On Current Position, Current Time And Advertisement Selection Criteria, And Displaying Selected Advertisement” —Title of Altman.
U.S. Patent Application Publication No. 2011/0106372 of Gregory Walwer (hereinafter “Walwer”) for “Mobile Advertising And Compensation-Verification System” —Title of Walwer.
U.S. Patent Application Publication No. 2010/0083545 of Jean Lessard (hereinafter “Lessard”) for “It is also well known to appose advertisements typically on the side walls of the containers (particularly on the side and rear panels), such as on the semitrailer walls of a tractor rig-semitrailer combination or on the walls of the rear rectangular container of a delivery truck. These advertisements take different forms, including being printed directly on the container panels or on canvases (or any other suitable flexible medium) that are tautly mounted to the container panels” — Lessard at ¶ [0004]; and “FIGS. 9 to 13 illustrate various other advertisement systems, wherein the containers of the delivery trucks are decorated with a wrap, i.e. a flexible sheathing that is applied on a standard container. An image is printed on the wrap and this image provides the desired advertisement” —Lessard at ¶ [0030];
U.S. Patent Application Publication No. 2009/0150242 of Kenneth Del Cogliano (hereinafter “Del Cogliano”).
International Publication No. WO/2016/082020 A1 of PRITPAL SINGH MUNDAY and  TIRATH SINGH SOHANPAL (hereinafter “Munday”) having an international filing date of 28 November 2014 and international publication date of June 2, 2016.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mathew R. Syrowik/
Examiner, Art Unit 3682